 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    RICKEY J. COLLIER,

           Plaintiff,
                                                      Case No. 17-cv-64-wmc
      v.

    MS. MAASSEN, JOHN DOE, NURSE
    KOSTHRYZ, NURSE LABARBARA,
    and NURSE MIDDLETON,

           Defendants.



                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered closing this

case.


                   /s/                                    4/15/2019

           Peter Oppeneer, Clerk of Court                     Date




 
